EXHIBIT 10.2
 
THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), OR UNDER ANY STATE
SECURITIES LAWS (“BLUE SKY LAWS”), AND MAY NOT BE OFFERED OR SOLD WITHOUT
REGISTRATION UNDER THE SECURITIES ACT, AND AS REQUIRED BY BLUE SKY LAWS IN
EFFECT AS TO SUCH TRANSFER, UNLESS AN EXEMPTION FROM SUCH REGISTRATION UNDER
STATE AND FEDERAL LAW IS AVAILABLE.


STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT is dated effective as of 3rd of February, 2014, by
and between North American Oil & Gas Corp., a Nevada corporation (the
“Corporation”) and ASPS Energy Investments Ltd (“ASPS”) (the “Investor”).


RECITAL
 
The Company entered into a loan with ASPS on September 7, 2012 for the principal
sum of $50,000, with an interest rate of 3%. ASPS has elected to convert the
loan plus interest to date ($52,153.49) to Two Hundred-thousand, Five
Hundred-ninety (200,590) common shares based on the previous days close (Friday,
January 31, 2014) of $0.26 per share. 
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained in this Agreement, the parties hereby
agree as follows;
 
1. Issuance of Securities, Payment and Delivery.
 
a. Sale of Securities. Subject to the terms and conditions of this Agreement,
the Investor agrees to purchase and the Company agrees to sell and issue to the
Investor Two Hundred-thousand, Five Hundred-ninety (200,590) shares of the
Common Stock (“Shares”); based on a per share price equal to Twenty Six United
States Cents (US $.26) (“Per Share Price”).
 
b. Purchase. The Investor agrees to convert the loan dated September 7, 2012
(“Closing”) along with accumulated interest for an aggregate loan price of Fifty
Two-thousand, One Hundred-three Dollars and Ninety-four Cents (US $52,153,49)
into the above referenced shares. Upon issuance of shares, the note shall be
deemed paid in full and ASPS shall return to the Company marked paid in full.
 
2. Deliveries at Closing. At the Closing or thereafter as indicated:
 
a. The Corporation and the Investor will at the Closing deliver an executed
counterpart of this Stock Purchase Agreement;
 
b. The Investor will provide the Corporation at the Closing with payment in
immediately available funds of the aggregate amount of the Purchase Price;
 
 
1

--------------------------------------------------------------------------------

 
 
c. The Corporation instruct its stock transfer agent to issue a share
certificate evidencing the Shares in the name of the Investor;
 
d. The Corporation will deliver an officer's certificate providing that its
representations and warranties contained in this Agreement are true and correct
as of the Closing; and
 
e. The Investor will deliver a certificate providing that its representations
and warranties contained in this Agreement are true and correct as of the
Closing.
 
3. Corporation's Representations and Warranties. The Corporation hereby
represents and warrants to the Investor that as of the Closing:
 
a. Corporate Organization and Standing. The Corporation is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. The Corporation has the requisite corporate power to carry on its
business as presently conducted, and as proposed or contemplated to be conducted
in the future, and to enter into and carry out the provisions of this Agreement
and the transactions contemplated under this Agreement.
 
b. Authorization. All corporate action on the part of the Corporation, its
directors and shareholders necessary for the authorization, execution, delivery
and performance of this Agreement by the Corporation and the performance of all
of the Corporation's obligations hereunder has been taken. This Agreement, when
executed and delivered by the Corporation, shall constitute a valid and binding
obligation of the Corporation, enforceable in accordance with its terms, except
as may be limited by principles of public policy, and subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies. The Shares, when issued in compliance with the provisions of
this Agreement, will be validly issued, fully paid and non-assessable.
 
c. No Breach. The issue and sale of the Shares by the Corporation does not and
will not conflict with and does not and will not result in a breach of any of
the terms of the Corporation’s incorporating documents or any agreement or
instrument to which the Corporation is a party. The consummation of the
transactions or performance of the obligations contemplated by this Agreement
will not result in a breach of any term of, or constitute a default under, any
statute, indenture, mortgage, or other agreement or instrument to which the
Corporation or any of its subsidiaries is or are a party or by which any of them
is or are bound.
 
d. Pending or Threatened Claims. Neither the Corporation nor any of its
subsidiaries is a party to any action, suit or proceeding which could materially
affect its business or financial condition, and no such actions, suits or
proceedings are contemplated or have been threatened.
 
e. No Preemptive Rights. There are no preemptive rights of any shareholder of
the Corporation with respect to the Shares.
 
 
2

--------------------------------------------------------------------------------

 
 
4. Investor Representations and Warranties. The Investor represents and warrants
to the Corporation that:
 
a. Account. The Investor is acquiring the Shares for investment for its own
account, and not with a view to, or for resale in connection with, any
distribution thereof, and it has no present intention of selling or distributing
any of the Shares. The Investor understands that the Shares have not been
registered under the Securities Act of 1933. as amended (the “Securities Act”)
by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment as expressed herein.
 
b. Access to Data. The Investor has had an opportunity to discuss the
Corporation's business, management and financial affairs with its management and
to obtain any additional information which the Investor has deemed necessary or
appropriate for deciding whether or not to purchase the Securities, and has had
an opportunity to receive, review and understand the disclosures and information
regarding the Corporation's financial statements, capitalization and other
business information as set forth in Corporation's filings with the Securities
and Exchange Commission (the “SEC Filings”) which are all incorporated herein by
reference, together with all exhibits referenced therein. Investor understands
that any information obtained from the Corporation that has not been disclosed
in the Corporation's SEC Filings is confidential and may not be disclosed to any
third party or used by the Investor for purposes of trading in the Corporation's
publicly traded stock until such information is publicly released by the
Corporation. The Investor acknowledges that no other representations or
warranties, oral or written, have been made by the Corporation or any agent
thereof except as set forth in this Agreement.
 
c. No Fairness Determination. The Investor is aware that no federal, state or
other agency has made any finding or determination as to the fairness of the
investment, nor made any recommendation or endorsement of the Shares.
 
d. Limited Public Market. The Investor is aware that there is currently a very
limited “over-the-counter” public market for the Corporation's registered
securities and that the Corporation (or its predecessor company) became a
“reporting issuer” under the Securities Exchange Act of 1934, as amended, on
March 17, 2011 and underwent a substantial transformation on or about November
16, 2012, which is detailed in the form 8-K filed with the Securities Exchange
Commission on November 30, 2012. There is no guarantee that a more established
public market will develop at any time in the future. The Investor understands
that the Shares are all unregistered and may not presently be sold in even this
limited public market. The Investor understands that the Shares cannot be
readily sold or liquidated in case of an emergency or other financial need. The
Investor has sufficient liquid assets available so that the purchase and holding
of the Shares will not cause it undue financial difficulties. The Investor
further acknowledges that the Corporation, nor any of its officers or directors,
have given any opinion or recommendation as to the value of the Shares or the
investment in the Corporation.
 
e. Authority. If Investor is a corporation, partnership, trust or estate: (i)
the individual executing and delivering this Agreement on behalf of the Investor
has been duly authorized and is duly qualified to execute and deliver this
Agreement on behalf of Investor in connection with the purchase of the Shares
and (ii) the signature of such individual is binding upon Investor.
 
 
3

--------------------------------------------------------------------------------

 
 
f. Investment Experience. The Investor is an “accredited investor” as that term
is defined in Regulation D promulgated by the Securities and Exchange
Commission. The term “Accredited Investor” under Regulation D refers to:
 
(i) Any bank as defined in section 3(a)(2) of the Securities Exchange Act of
1934 (“Act”), or any savings and loan association or other institution as
defined in section 3(a)(5)(A) of the Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to Section 15 of
the Act; any insurance company as defined in section 2(13) of the Act; any
investment company registered under the Investment Company Act of 1940 or a
business development company as defined in section 2(a)(48) of that Act; any
Small Business Investment Company licensed by the U.S. Small Business
Administration under section 301(c) or (d) of the Small Business Investment Act
of 1958; any plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;
 
(ii) Any private business development company as defined in section 202(a)(22)
of the Investment Advisers Act of 1940;
 
(iii) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;
 
(iv) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;
 
(v) Any natural person whose individual net worth, or joint net worth with that
person's spouse, exceeds $1,000,000.
 
   (A) Except as provided in subsection B of this section, for purposes of
calculating net worth under this subsection (f)(v):
 
(I) The person's primary residence shall not be included as an asset;
 
(II) Indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and
 
 
4

--------------------------------------------------------------------------------

 
 
(III) Indebtedness that is secured by the person's primary residence in excess
of the estimated fair market value of the primary residence at the time of the
sale of securities shall be included as a liability;
 
(B) Subsection (f)(v)(A) of this section will not apply to any calculation of a
person's net worth made in connection with a purchase of securities in
accordance with a right to purchase such securities, provided that:
 
(I) Such right was held by the person on July 20, 2010;
 
(II) The person qualified as an accredited investor on the basis of net worth at
the time the person acquired such right; and
 
(III) The person held securities of the same issuer, other than such right, on
July 20, 2010.
 
(vi) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;
 
(vii) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii) of the Code of
Federal Regulations; and
 
(viii) Any entity in which all of the equity owners are accredited investors.
 
5. Lock-Up. The Investor acknowledges and agrees that the Shares shall be
subject to certain restrictions on transfer following a registered public
offering of the Corporation's securities. In connection with any registration of
the Corporation's securities, the Investor agrees, upon the request of the
Corporation and/or the underwriters managing such offering of the Corporation's
securities, if applicable, not to sell, make any short sale of, loan, grant any
option for the purchase of, or otherwise dispose of any Shares (other than those
included in the registration) without the prior written consent of the
Corporation and, if applicable, such underwriters, as the case may be, for such
period of time, not to exceed fourteen (14) days before and one hundred eighty
(180) days, after the effective date of such registration as the Corporation or
the underwriters may specify; provided, however, that all executive officers,
directors and shareholders holding more than 1 % of the fully diluted capital
stock of the Corporation enter into similar agreements. The Corporation and
underwriters may request such additional written agreements in furtherance of
such standoff in the form reasonably satisfactory to the Corporation and such
underwriter. The Corporation may also impose stop-transfer instructions with
respect to the shares subject to the foregoing restrictions until the end of
said one hundred eighty (180) day period.
 
 
5

--------------------------------------------------------------------------------

 
 
6. Restrictive Legends. Each certificate evidencing the Shares which the
Investor may acquire hereunder and any other securities issued upon any stock
split, stock dividend, recapitalization, merger, consolidation or similar event
(unless no longer required in the opinion of the counsel for the Corporation)
shall be imprinted with one or more legends substantially in the following form:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES LAWS, AND MAY
BE OFFERED AND SOLD ONLY IF SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS
AVAILABLE. THE HOLDER OF THESE SHARES MAY BE REQUIRED TO DELIVER TO THE COMPANY,
IF THE COMPANY SO REQUESTS, AN OPINION OF COUNSEL (REASONABLY SATISFACTORY IN
FORM AND SUBSTANCE TO THE COMPANY) TO THE EFFECT THAT AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT (OR QUALIFICATION UNDER STATE SECURITIES
LAWS) IS AVAILABLE WITH RESPECT TO ANY TRANSFER OF THESE SHARES THAT HAS NOT
BEEN SO REGISTERED (OR QUALIFIED).


The Corporation shall be entitled to enter stop transfer notices on its transfer
books with respect to the Securities.


7. Miscellaneous.
 
a. Notices. Any notice, request or other communication required or permitted
hereunder will be in writing and shall be deemed to have been duly given if
personally delivered or if emailed or mailed by registered or certified mail,
postage prepaid, at the respective addresses of the parties as set forth below.
Any party hereto may by notice so given change its address for future notice
hereunder. Notice will be deemed to have been given when personally delivered or
when deposited in the mail or telecopied in the manner set forth above and will
be deemed to have been received when delivered.
 
(1) If to the Investor:
 
ASPS Energy Investments Ltd
56 E. Main St. Suite 202
Ventura, California 93001


(2) If to the Company
 
North American Oil and Gas Corp
Attn: President
56 E. Main Street, Suite 202
Ventura, California 93001
 
b. Survival. The representations, warranties, covenants and agreements made
herein shall survive the closing of the transactions contemplated hereby.
 
c. Successors and Assigns. Except as otherwise expressly provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.
 
d. Applicable Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.
 
 
6

--------------------------------------------------------------------------------

 
 
 
e. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument. This Agreement may be executed by facsimile or .pdf format.
 
f. Title and Subtitles. The titles of the Sections and subsections of this
Agreement are for the convenience of reference only and are not to be considered
in construing this Agreement.
 
g. Attorney's Fees. If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorney's fees, costs and necessary
disbursements in addition to any other relief to which it may be entitled.
 
h. Waiver. The provisions of this Agreement may be waived, altered, amended or
repealed, in whole or in part, only upon the written consent of the Corporation
and the Investor. No waiver by any party hereto of any breach of this Agreement
by any other party shall operate or be construed as a waiver of any other or
subsequent breach. No waiver by any party hereto of any breach of this Agreement
by any other party hereto shall be effective unless it is in writing and signed
by the party claimed to have waived such breach.
 
i. Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). The parties to this
Agreement agree that, in the event of any breach or threatened breach by the
Corporation to this Agreement of any covenant, obligation or other provision set
forth in this Agreement for the benefit of any other party to this Agreement,
such other party shall be entitled (in addition to any other remedy that may be
available to it) to (A) a decree or order of specific performance or mandamus to
enforce the observance and performance of such covenant, obligation or other
provision, and (B) an injunction restraining such breach or threatened breach.
 
j. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith to achieve the closest comparable terms as is possible.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (a) such provision shall be excluded from
this Agreement, (b) the balance of the Agreement shall be interpreted as if such
provision were so excluded and (c) the balance of the Agreement shall be
enforceable in accordance with its terms.
 
k. Venue. Any action, arbitration, or proceeding arising directly or indirectly
from this Agreement or any other instrument or security referenced herein shall
be litigated or arbitrated, as appropriate, in the County of Ventura, State of
California.
 
l. Entire Agreement. This Agreement and other documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements
regarding the subject matter hereof existing between the parties hereto are
expressly canceled.
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
7

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE TO FOLLOW
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year hereinabove first written.

 

NORTH AMERICAN OIL & GAS CORP.   ASPS Energy Investments, Ltc.               By:
[namg_ex102001.jpg]   By:    [namg_ex102002.jpg]    
Name: Linda Gassaway
Title: Chief Financial Officer
   
Name: Robert Rosenthal
Title: Member
 

 
8


--------------------------------------------------------------------------------